Citation Nr: 1728925	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-43 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.

2.  The Veteran's tinnitus first manifested in service and has continued since.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.S. §§ 1101, 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.S. §§ 1101, 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, both of which he asserts were caused by extensive in-service noise exposure while serving as a Field Artillery Unit Commander.  Following review of the record, the Board finds that service connection for both conditions is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) also applies to these claims.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

As an initial matter, the Board finds that the Veteran sustained in-service acoustic trauma.  In that regard, the Veteran has consistently described in-service exposure, with minimal hearing protection, to the noise of weapons fire.  Furthermore, the information provided on his DD Form 214 reflects that his primary military occupational specialty during service was Field Artillery Unit Commander-a specialty consistent with a high probability for hazardous noise exposure.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B, paragraph 4(e).

The Board further finds that current disabilities have been confirmed.  As already noted, the Veteran is competent to testify to observable symptoms such as ringing in his ears.  Charles, 16 Vet. App. 370.  He has done so credibly in this instance, including during an August 2014 VA examination and during his March 2017 Board hearing.  In addition, the record confirms that his current bilateral hearing loss meets the criteria for a disability for VA purposes under 38 C.F.R. § 3.385.

Thus, the remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to service.  The Board finds that they are.

Turning first to the hearing loss claim, the etiology of the Veteran's current hearing loss has been addressed by two audiologists.  Specifically, in August 2014, a VA audiologist considered the Veteran's reported in-service and post-service noise exposure and concluded that his bilateral hearing loss was at least as likely as not due to the in-service exposure.  She noted, however, that she had been unable to locate any in-service audiograms.  Later that month, following review of in-service audiograms, she opined that the Veteran's hearing loss was less likely than not related to service, because his hearing was normal at separation and there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  In support of her opinion, she cited a 2006 Institute of Medicine Study.

In contrast, in October 2016, a private audiologist opined that the Veteran's bilateral hearing loss was more likely than not related to his in-service noise exposure.  The audiologist acknowledged the findings cited by the August 2014 examiner regarding delayed onset of hearing loss.  However, he cited one article suggesting that, while delayed effects of noise are usually small, exposure might trigger a pronounced hearing loss in subjects with fragile ears, and another article suggesting that excessive noise exposure can lead to synaptic changes in the brain that cause perceptual problems with hearing even in the absence of measurable hearing loss.  He explained that, because of the foregoing information, it was reasonable to assume the Veteran's in-service noise exposure may have contributed to his current hearing loss.

Also relevant to the question of the etiology of the Veteran's current hearing loss is the March 2017 hearing testimony of his wife.  Specifically, she testified that she and the Veteran were married in July of 1965 and that she noticed a decrease in his hearing acuity while he was still in service.  

Unfortunately, as the foregoing hearing testimony postdated the audiologists' opinions, they could not consider it.  Nevertheless, in light of the information currently of record, including the October 2016 opinion and the credible testimony of the Veteran's wife, the Board finds that the evidence is at least in equipoise regarding whether his current bilateral hearing loss was incurred in service.  Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Turning to the tinnitus claim, when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  

The Board finds that the Veteran's testimony, during his March 2017 hearing, that his current tinnitus began in service and continued thereafter is sufficient to establish service connection in this instance.  In so finding, it acknowledges that he told the August 2014 VA examiner that his current tinnitus began in approximately 2002.  However, the Veteran clarified during his hearing that he first noticed ringing in his ears immediately after his in-service exposure to noise and that, although he now notices it more, he has continued to experience the ringing since that time.  

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of first experiencing ringing in his ears during service, the Board finds that the evidence of record regarding whether his current tinnitus was incurred in service is at least in equipoise.  Thus, affording him the benefit of the doubt, service connection for tinnitus is also warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-54.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


